Title: From Thomas Jefferson to Elizabeth House Trist, 23 November 1804
From: Jefferson, Thomas
To: Trist, Elizabeth House


                  
                     Washington Nov. 23. 04.
                  
                  Your two letters, my dear friend, of Aug. 31. & Sep. 9. reached me on the 9th. & 31st. of October. I had already learned through other channels the melancholy event they announced. be assured I deeply felt for your situation: but on this subject I will not say one word; experience in the same school having taught me that time alone can mitigate what nothing can remedy. I hope that the appointment of mr Wm. Brown, which was yesterday confirmed by the Senate, will be found to have combined the interests of the public with those of your family. Accept the affectionate salutations of your sincere friend.
                  
                     Th: Jefferson 
                     
                  
               